F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         NOV 21 2001
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk

 LARRY JAMES CARTER,

               Plaintiff - Appellant,                   No. 01-5090
          v.                                         (N.D. Oklahoma)
 STANLEY GLANZ, Sheriff, Tulsa                   (D.C. No. CV-99-953-K)
 County; CAPT. PEOPLES, Captain,
 Tulsa County Sheriff’s Department,

               Defendants - Appellees,

 JOHN DOE, Sued as: Defendants as
 they may be discovered, et al., seq.,

               Defendants.


                             ORDER AND JUDGMENT         *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Larry James Carter, a prisoner proceeding    pro se and in forma pauperis ,

appeals the district court’s grant of summary judgment in favor of Stanley Glanz

and Howard Peeples.   1
                          Carter brought suit under 42 U.S.C. § 1983 against Glanz,

Peeples, and others alleging that they had failed to provide adequate medical care

while he was a pretrial detainee housed at the Adult Detention Center, one of the

facilities comprising the Tulsa County Jail. The district court granted Glanz’s and

Peeples’ motion for summary judgment, denied Carter’s cross-motion for

summary judgment, and dismissed Carter’s claims against the remaining

defendants without prejudice because Carter had failed to serve them. In granting

summary judgment in favor of Glanz and Peeples, the district court noted that

Carter had failed to come forward with any evidence indicating that either Glanz

or Peeples had participated in any way in the alleged constitutional violations.

See Housley v. Dodson , 41 F.3d 597, 600 (10th Cir. 1994) (“An official is not

individually liable unless an affirmative link exists between the official’s conduct

and the alleged constitutional deprivation.”). The district court further noted that

Carter had received numerous visits with medical personnel and that Carter’s


      1
       Because Carter’s complaint referred to Captain Peeples as “Capt. Peoples,”
the caption of this opinion does likewise. The correct spelling of his name,
however, is “Peeples.”

                                          -2-
disagreement with the course of treatment prescribed by the jail’s medical staff

was not sufficient to state a claim of deliberate indifference.        See Olson v. Stotts ,

9 F.3d 1475, 1477 (10th Cir. 1993) (“At most, plaintiff differs with the medical

judgment of the prison doctor . . . . Such a difference of opinion does not support

a claim of cruel and unusual punishment.”). Finally, the district court concluded

that to the extent Carter’s complaint could be read as stating a claim against

Glanz and Peeples in their official capacities, the claim failed because Carter did

not allege, and had not demonstrated, that any inadequate medical care he might

have received was due to an official policy, custom, or practice of Tulsa County.

See Monnell v. Dep’t of Social Servs.      , 436 U.S. 658, 690 (1978).

       This court reviews the district court’s grant of summary judgment in favor

of Glanz and Peeples de novo . See Wolf v. Prudential Ins. Co.         , 50 F.3d 793, 796

(10th Cir. 1995). Summary judgment is appropriate if the materials submitted by

the parties show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.          See Fed. R. Civ. P. 56(c).

With this standard in mind, this court has conducted a       de novo review of Carter’s

briefs and contentions on appeal,    2
                                         the district court order, and the entire appellate



       Carter has filed a letter with this court citing several Oklahoma statutes
       2

and making further appellate arguments. This court construes the letter as a
request to file a supplemental brief. We grant the motion and have considered the
supplemental brief to the extent it refers to materials that were presented to the
                                                                       (continued...)

                                               -3-
record. That review leads us to conclude that the district court’s thoughtful and

comprehensive order fully resolves the case; we have nothing to add to the district

court’s analysis. Accordingly, this court    AFFIRMS the district court’s grant of

summary judgment in favor of Glanz and Peeples for substantially those reasons

set out in the district court’s order filed May 21, 2001.

                                                  ENTERED FOR THE COURT


                                                  Michael R. Murphy
                                                  Circuit Judge




       2
        (...continued)
district court.

                                            -4-